DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-14, and 16-19 allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a command decoder configured to generate a normal power down command and a deep sleep command by decoding a chip select signal and a command/address signal; and a power control signal generation circuit configured to generate a power gating control signal and a voltage control signal according to the chip select signal, the normal power down command, and the deep sleep command for setting a deep sleep mode in combination with the other limitations thereof as is recited in the claim. Claims 3-5 depend on claim 1.

Regarding claim 6: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of an active control circuit configured to generate an active control signal for controlling an
active operation of the memory region within the deep sleep mode interval in combination with the other limitations thereof as is recited in the claim. Claims 8-13 depend on claim 6.

Regarding claim 14: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of performing a refresh operation according to the internal voltage of the second level in the deep sleep mode; and raising the level of the internal voltage to the first level from the second level when the semiconductor apparatus exits from the deep sleep mode in combination with the other limitations thereof as is recited in the claim. Claims 16-18 depend on claim 14.

Regarding claim 19: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a refresh control circuit configured to control a memory device to perform a refresh operation based on the first and second voltages in the first and second modes, respectively; and an active control circuit configured to increase an active operation interval within the refresh operation in the second mode in combination with the other limitations thereof as is recited in the claim. 

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY W. RADKE
Primary Examiner




/JAY W. RADKE/Primary Examiner, Art Unit 2827